DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20-22, 24-28, and 30-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mironov et al (US 2017/0071250).
	Regarding claim 20, Mironov discloses a method of manufacturing a product comprising a heater for use in heating smokable material to volatilize at least one component of the smokable material, the method comprising: 
determining a maximum temperature to which a heater is to be heated in use ([0005] lines 12-14 ---" The maximum heating temperature may be defined such, that a local burning of the solid material is avoided.”); 
and providing a heater comprising first (Fig. 2 #12 second susceptor material) and second portions (Fig. 2 #11 first susceptor material) of heating material, wherein both portions of the heating material are heatable by penetration with a varying magnetic field ([0029] lines 11-21 ---" The present invention employs an inductive heating device equipped with an inductive heating source, such as, e.g., an induction coil, which is capable of generating an alternating electromagnetic field from an AC source such as an LC circuit. Heat generating eddy currents are produced in the susceptor material which is in thermal proximity to a solid material which is capable of releasing volatile compounds that can form an aerosol upon heating of the aerosol-forming substrate and which is comprised in an aerosol-forming substrate.”), 
and wherein the first and second portions of heating material have different Curie point temperatures and each of the first and second portions have a Curie point temperature selected on the basis of the determined maximum temperature (Abstract ---"The aerosol-forming substrate further comprises at least a second susceptor material which has a second Curie-temperature which is lower than a first Curie-temperature of the first susceptor material. The second Curie-temperature of the second susceptor material corresponds to a predefined maximum heating temperature of the first susceptor material.”); 
wherein the method comprises forming an apparatus for heating smokable material (Fig. 1 #2 inductive heating device) to volatilize at least one component of the smokable material, the apparatus comprising a heating zone (Fig. 1 #23 heating chamber) for receiving an article comprising smokable material (Fig. 2 #10 solid material), 
the heater (Fig. 2 #11 first susceptor material and #12 second susceptor material) for heating the heating zone (Fig. 1 #23 heating chamber), 
and a magnetic field generator (Fig. 1 #31 induction coil) for generating a varying magnetic field that penetrates the heating material (Fig. 2 #11 first susceptor material and #12 second susceptor material); 
and wherein a maximum temperature to which the heater is heatable by penetration with the varying magnetic field in use is exclusively determined by a higher of the Curie point temperatures of the first and second portions of the heating material (Abstract ---"The aerosol-forming substrate further comprises at least a second susceptor material which has a second Curie-temperature which is lower than a first Curie-temperature of the first susceptor material. The second Curie-temperature of the second susceptor material corresponds to a predefined maximum heating temperature of the first susceptor material.”).
	Regarding claim 21, Mironov teaches the method as appears above (see the rejection of claim 20), and Mironov further teaches wherein the Curie point temperature is equal to or less than the maximum temperature (Abstract ---"The aerosol-forming substrate further comprises at least a second susceptor material which has a second Curie-temperature which is lower than a first Curie-temperature of the first susceptor material. The second Curie-temperature of the second susceptor material corresponds to a predefined maximum heating temperature of the first susceptor material.”).
	Regarding claim 22, Mironov teaches the method as appears above (see the rejection of claim 20), and Mironov further teaches wherein the maximum temperature is less than the combustion temperature of the smokable material to be heated by the heater in use ([0005] lines 12-14 ---" The maximum heating temperature may be defined such, that a local burning of the solid material is avoided.”).
	Regarding claim 24, Mironov teaches the method as appears above (see the rejection of claim 20), and Mironov further teaches wherein the heater (Fig. 2 #11 first susceptor material and #12 second susceptor material) consists entirely of the heating material (No other heating materials are present in the disclosure of Mironov.).
	Regarding claim 25, Mironov teaches the method as appears above (see the rejection of claim 20), and Mironov further teaches wherein the Curie point temperature is no more than 350 degrees Celsius ([0009] lines 1-6 ---" In an embodiment of the aerosol-forming substrate according to the invention the second Curie-temperature of the second susceptor material may be selected such that upon being inductively heated an overall average temperature of the aerosol-forming substrate does not exceed 240° C.”). 
Regarding claim 26, Mironov teaches the method as appears above (see the rejection of claim 20), and Mironov further teaches wherein the Curie point temperature is less than 300 degrees Celsius ([0009] lines 1-6 ---" In an embodiment of the aerosol-forming substrate according to the invention the second Curie-temperature of the second susceptor material may be selected such that upon being inductively heated an overall average temperature of the aerosol-forming substrate does not exceed 240° C.”).
Regarding claim 27, Mironov discloses an apparatus for heating smokable material (Fig. 1 #2 inductive heating device) to volatilize at least one component of the smokable material, the apparatus comprising: 
a heating zone (Fig. 1 #23 heating chamber) for receiving an article comprising smokable material (Fig. 2 #10 solid material); 
a heater for heating the heating zone (Fig. 1 #23 heating chamber), wherein the heater comprises first and second portions of heating material (Fig. 2 #11 first susceptor material and #12 second susceptor material) that are heatable by penetration with a varying magnetic field and which have different Curie Point temperatures (Abstract ---"The aerosol-forming substrate further comprises at least a second susceptor material which has a second Curie-temperature which is lower than a first Curie-temperature of the first susceptor material. The second Curie-temperature of the second susceptor material corresponds to a predefined maximum heating temperature of the first susceptor material.”); 
and a magnetic field generator (Fig. 1 #31 induction coil) for generating a varying magnetic field that penetrates the first and second portions of heating material (Fig. 2 #11 first susceptor material and #12 second susceptor material); 
wherein a maximum temperature to which the heater is heatable by penetration with the varying magnetic field in use is exclusively determined by a Curie point temperatures of the first and second portions of heating material (Abstract ---"The aerosol-forming substrate further comprises at least a second susceptor material which has a second Curie-temperature which is lower than a first Curie-temperature of the first susceptor material. The second Curie-temperature of the second susceptor material corresponds to a predefined maximum heating temperature of the first susceptor material.”).
Regarding claim 28, Mironov teaches the method as appears above (see the rejection of claim 27), and Mironov further teaches wherein the Curie point temperature is no more than 350 degrees Celsius ([0009] lines 1-6 ---" In an embodiment of the aerosol-forming substrate according to the invention the second Curie-temperature of the second susceptor material may be selected such that upon being inductively heated an overall average temperature of the aerosol-forming substrate does not exceed 240° C.”). 
Regarding claim 30, Mironov teaches the method as appears above (see the rejection of claim 27), and Mironov further teaches wherein the heater (Fig. 2 #11 first susceptor material and #12 second susceptor material) consists entirely of the heating material (No other heating materials are present in the disclosure of Mironov.).
Regarding claim 31, Mironov teaches the method as appears above (see the rejection of claim 27), and Mironov further teaches ([0009] lines 1-6 ---" In an embodiment of the aerosol-forming substrate according to the invention the second Curie-temperature of the second susceptor material may be selected such that upon being inductively heated an overall average temperature of the aerosol-forming substrate does not exceed 240° C.”). 
Regarding claim 32, Mironov discloses a system, comprising: 
an apparatus for heating smokable material (Fig. 1 #2 inductive heating device) to volatilize at least one component of the smokable material; 
and an article (Fig. 2 #1 substrate) for use with the apparatus (Fig. 1 #2 inductive heating device), wherein the article comprises smokable material (Fig. 2 #10 solid material); 
wherein the apparatus (Fig. 1 #2 inductive heating device) comprises: 
a heating zone (Fig. 1 #23 heating chamber) for receiving the article (Fig. 2 #1 substrate), 
a heater (Fig. 2 #11 first susceptor material and #12 second susceptor material) for heating the smokable material (Fig. 2 #10 solid material) when the article (Fig. 2 #1 substrate) is in the heating zone (Fig. 1 #23 heating chamber), 
wherein the heater is formed of first and second portions of heating material (Fig. 2 #11 first susceptor material and #12 second susceptor material) that are both heatable by penetration with a varying magnetic field ([0029] lines 11-21 ---" The present invention employs an inductive heating device equipped with an inductive heating source, such as, e.g., an induction coil, which is capable of generating an alternating electromagnetic field from an AC source such as an LC circuit. Heat generating eddy currents are produced in the susceptor material which is in thermal proximity to a solid material which is capable of releasing volatile compounds that can form an aerosol upon heating of the aerosol-forming substrate and which is comprised in an aerosol-forming substrate.”), 
and a magnetic field generator (Fig. 1 #31 induction coil) for generating a varying magnetic field that penetrates the first and second portions of heating material (Fig. 2 #11 first susceptor material and #12 second susceptor material); 
wherein a maximum temperature to which the heater is heatable by penetration with the varying magnetic field in use is exclusively determined by a higher of a Curie point temperature of the first and second portions of heating material (Abstract ---"The aerosol-forming substrate further comprises at least a second susceptor material which has a second Curie-temperature which is lower than a first Curie-temperature of the first susceptor material. The second Curie-temperature of the second susceptor material corresponds to a predefined maximum heating temperature of the first susceptor material.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov et al (US 2017/0071250), in view of Mironov et al (US 2017/0079325) (hereinafter referred to as “Mironov ‘325”).
	Regarding claim 23, Mironov teaches the method as appears above (see the rejection of claim 20), but does not teach wherein the heating material comprises one or more materials selected from the group consisting of: iron; an alloy comprising iron; an alloy comprising iron and nickel; an alloy comprising iron and nickel and chromium; an alloy comprising iron and nickel and chromium and manganese; an alloy comprising iron and nickel and chromium and manganese and silicon; and stainless steel.
	Nonetheless, Mironov ‘325 teaches wherein the heating material comprises one or more materials selected from the group consisting of: iron ([0029] lines 1-8 ---"In some preferred embodiments of the tobacco product according to the invention, the particles are made of ferrite. Ferrite is a ferromagnet with a high magnetic permeability and especially suitable as susceptor material. Main component of ferrite is iron. Other metallic components, for example, zinc, nickel, manganese, or non-metallic components, for example silicon, may be present in varying amounts.”); 
an alloy comprising iron; 
an alloy comprising iron and nickel ([0029] lines 1-8 ---"In some preferred embodiments of the tobacco product according to the invention, the particles are made of ferrite. Ferrite is a ferromagnet with a high magnetic permeability and especially suitable as susceptor material. Main component of ferrite is iron. Other metallic components, for example, zinc, nickel, manganese, or non-metallic components, for example silicon, may be present in varying amounts.”); 
an alloy comprising iron and nickel and chromium; 
an alloy comprising iron and nickel and chromium and manganese; 
an alloy comprising iron and nickel and chromium and manganese and silicon; 
and stainless steel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mironov by incorporating the materials of the susceptors as taught by Mironov ‘325 for the purpose of providing a heater.
	Regarding claim 29, Mironov teaches the method as appears above (see the rejection of claim 27), but does not teach wherein the heating material comprises one or more materials selected from the group consisting of: iron; an alloy comprising iron; an alloy comprising iron and nickel; an alloy comprising iron and nickel and chromium; an alloy comprising iron and nickel and chromium and manganese; an alloy comprising iron and nickel and chromium and manganese and silicon; and stainless steel.
	Nonetheless, Mironov ‘325 teaches wherein the heating material comprises one or more materials selected from the group consisting of: iron ([0029] lines 1-8 ---"In some preferred embodiments of the tobacco product according to the invention, the particles are made of ferrite. Ferrite is a ferromagnet with a high magnetic permeability and especially suitable as susceptor material. Main component of ferrite is iron. Other metallic components, for example, zinc, nickel, manganese, or non-metallic components, for example silicon, may be present in varying amounts.”); 
an alloy comprising iron; 
an alloy comprising iron and nickel ([0029] lines 1-8 ---"In some preferred embodiments of the tobacco product according to the invention, the particles are made of ferrite. Ferrite is a ferromagnet with a high magnetic permeability and especially suitable as susceptor material. Main component of ferrite is iron. Other metallic components, for example, zinc, nickel, manganese, or non-metallic components, for example silicon, may be present in varying amounts.”); 
an alloy comprising iron and nickel and chromium; 
an alloy comprising iron and nickel and chromium and manganese; 
an alloy comprising iron and nickel and chromium and manganese and silicon; 
and stainless steel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mironov by incorporating the materials of the susceptors as taught by Mironov ‘325 for the purpose of providing a heater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761